NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                             2017 VT 63

                                            No. 2016-420

Laurie Pierce                                                     Supreme Court

                                                                  On Appeal from
   v.                                                             Superior Court, Bennington Unit,
                                                                  Family Division

Josh Slate                                                        June Term, 2017


John W. Valente, J.

Cristina Mansfield of Mansfield Law, LLC, Manchester Center, for Plaintiff-Appellant.

Brian K. Marthage, Bennington, for Defendant-Appellee.


PRESENT: Reiber, C.J., Skoglund, Robinson, Eaton and Carroll, JJ.


        ¶ 1.    CARROLL, J. Mother appeals from the trial court’s dismissal of her parentage

action under the Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA), as well as

its denial of her motion to reconsider. Mother essentially argues that Vermont, not Virginia, should

assert jurisdiction over this child custody case. We affirm.1

        ¶ 2.    As set forth in greater detail below, mother and father are the parents of a child born

in Vermont in June 2016. The child also lived with parents for a time in Virginia. Father initiated

child custody proceedings in Virginia in August 2016 and was granted custody of the child.



        1
         Father moves to dismiss mother’s appeal, arguing that this case is moot because mother
no longer lives in Vermont. Given the possible existence of a factual dispute on this issue, we
deny father’s motion and address the case on the merits.
Mother appealed that decision within the Virginia court system. Mother then filed a parentage

action in Vermont. Following a joint hearing before Virginia and Vermont courts, the Virginia

court retained jurisdiction over the custody case, and the Vermont court dismissed the parentage

action.

                                             I. UCCJEA

          ¶ 3.   To place mother’s arguments in context, we begin with an overview of the

UCCJEA, codified at 15 V.S.A. §§ 1061-1096. As set forth below, the UCCJEA “prioritizes home

state jurisdiction in initial custody determinations,” and “clearly enunciates that the original decree

state retains exclusive continuing jurisdiction over its custody orders.” Ward v. LaRue, 2016 VT
81, ¶ 17, __ Vt. __, 150 A.3d 631 (quotation omitted). Where a child is less than six months of

age, “home state” “means the state in which the child lived from birth” with a parent or a person

acting as a parent. 15 V.S.A. § 1061(7) (indicating that “[a] period of temporary absence of any

of the mentioned persons is part of the period”). A child might have no “home state.” See In re

A.W., 2014 VT 32, ¶ 20, 196 Vt. 228, 94 A.3d 1161 (concluding that child had no “home state” at

age of three weeks where she was born in New York but moved to Vermont at one week old with

parent who intended to reside there; child had not “lived from birth” in either New York or

Vermont); see also In re Cifarelli, 158 Vt. 249, 253-54, 611 A.2d 394, 396-97(1992) (concluding

under same definition in predecessor statute that child who was less than six months old had “no

home state” because she had neither lived consecutively in one state for six months “[n]or had she

lived in any one state ‘from birth’ to the commencement of proceedings”).

          ¶ 4.   Mother relies heavily on 15 V.S.A. § 1071(a), which concerns “[i]nitial child

custody jurisdiction.” Section 1071 provides, with an exception not relevant here, that:

                 (a) . . . a Vermont court has jurisdiction to make an initial child
                 custody determination only if:

                  (1) Vermont is the home state of the child on the date of the
                 commencement of the proceeding or was the home state of the child

                                                  2
               within six months before the commencement of the proceeding and
               the child is absent from Vermont, but a parent or person acting as a
               parent continues to live in Vermont;

                (2) A court of another state does not have jurisdiction under
               subdivision (1) of this subsection, or a court of the home state of the
               child has declined to exercise jurisdiction on the ground that
               Vermont is the more appropriate forum under section 1077 or 1078
               of this title, and:

                (A) the child and the child’s parents, or the child and at least one
               parent or a person acting as a parent, have a significant connection
               with Vermont other than mere physical presence; and

                (B) substantial evidence is available in Vermont concerning the
               child’s care, protection, training, and personal relationships;

                (3) All courts having jurisdiction under subdivision (1) or (2) of
               this subsection have declined to exercise jurisdiction on the grounds
               that a Vermont court is the more appropriate forum to determine the
               custody of the child under section 1077 or 1078 of this title; or

                (4) No court of any other state would have jurisdiction under the
               criteria specified in subdivision (1), (2), or (3) of this subsection.

(Emphasis added.) An “ ‘[i]nitial determination’ means the first child custody determination

concerning a particular child.” Id. § 1061(8) (emphasis added).

       ¶ 5.    If a Vermont court makes an initial child custody determination, that court:

               (a) . . . has exclusive, continuing jurisdiction over the determination
               until:

                 (1) a Vermont court determines that neither the child nor the child
               and one parent nor the child and a person acting as a parent have a
               significant connection with Vermont, and that substantial evidence
               is no longer available in Vermont concerning the child’s care,
               protection, training, and personal relationships; or

                (2) a Vermont court or a court of another state determines that the
               child, the child’s parents, and any person acting as a parent do not
               currently reside in Vermont.

Id. § 1072; see also Editors’ Notes, Uniform Child Custody Jurisdiction & Enforcement Act § 202

(1997) [hereinafter UCCJEA Editors’ Notes] (“The continuing jurisdiction of the original decree

State is exclusive,” and “[i]t continues until one of two events [recited above] occurs.”).

                                                 3
       ¶ 6.    The UCCJEA also addresses “jurisdiction to modify determination,” 15 V.S.A.

§ 1073, which complements the section quoted above. See UCCJEA Editors’ Notes § 203.

Section 1073 provides, with an exception not relevant here, that:

               [A] Vermont court may not modify a child custody determination
               made by a court of another state unless a Vermont court has
               jurisdiction to make an initial determination under subdivision
               1071(a)(1) or (2) of this title and:

                (1) the court of the other state determines it no longer has exclusive,
               continuing jurisdiction under section 1072 of this title or that a
               Vermont court would be a more convenient forum under section
               1077 of this title; or

                (2) a Vermont court or a court of the other state determines that the
               child, the child’s parents, and any person acting as a parent do not
               currently reside in the other state.

(Emphasis added.)

       ¶ 7.    “Simultaneous proceedings” are addressed in § 1076(a), which states, with an

exception not relevant here, that:

                (a) . . . a Vermont court may not exercise its jurisdiction under this
               subchapter if, at the time of the commencement of the proceeding, a
               proceeding concerning the custody of the child has been
               commenced in a court of another state having jurisdiction
               substantially in conformity with this chapter, unless the proceeding
               has been terminated or is stayed by the court of the other state
               because a Vermont court is a more convenient forum under section
               1077 of this title.

“ ‘Commencement’ means the filing of the first pleading in a proceeding.” Id. § 1061(5).

       ¶ 8.    Section 1076(b) requires the Vermont court to examine information that the parties

must provide concerning, among other things, whether a case has been filed in another state, and

to determine if a child custody proceeding “has been commenced in a court in another state having

jurisdiction substantially in accordance with this chapter.” If so, the Vermont court must “stay its

proceeding and communicate with the court of the other state.” Id. Vermont must dismiss its




                                                  4
proceeding unless “the court of the state having jurisdiction substantially in accordance with this

chapter” determines “that the Vermont court is a more appropriate forum.” Id.

       ¶ 9.    The UCCJEA Editors’ Notes indicate that the section on simultaneous proceedings

“represents the remnants of the simultaneous proceedings provision of the [Uniform Child Custody

Jurisdiction Act (UCCJA)] § 6,” the predecessor of the UCCJEA. UCCJEA Editors’ Notes § 206.

The notes recognize that various provisions in the UCCJEA, including the prioritization of “home

state” jurisdiction, have minimized the “problem of simultaneous proceedings.” Id. “If there is a

home State,” the notes explain, “there can be no exercise of significant connection jurisdiction in

an initial child custody determination and, therefore, no simultaneous proceedings. If there is a

State of exclusive, continuing jurisdiction, there cannot be another State with concurrent

jurisdiction and, therefore, no simultaneous proceedings.” Id. (recognizing that home state, as well

as State with exclusive, continuing jurisdiction, could defer to another State, but “that decision is

left entirely to the home State or the State with exclusive, continuing jurisdiction”). “Under this

Act, the simultaneous proceedings problem will arise only when there is no home State, no State

with exclusive, continuing jurisdiction and more than one significant connection State. For those

cases, this section retains the ‘first in time’ rule of the UCCJA.” Id. The “first in time” rule is

discussed in greater detail below.

                                              II. Facts

       ¶ 10.   With this legal framework in mind, we turn to the facts. As noted above, mother

and father are the parents of a daughter, born on June 6, 2016 in Vermont. Parents did not have a

long-term relationship. Mother lived in Vermont with her parents at the time of the child’s birth.

Father has been a Virginia resident at all relevant times. Shortly after the child’s birth, parents

began planning for mother to join father in Virginia with the child. Mother moved to Virginia on

July 23, 2016. Mother signed a lease on an apartment in Virginia, which father co-signed for credit

purposes. The parties anticipated that mother and child would live in the apartment. Mother

                                                 5
secured employment in Virginia and worked in Virginia. She transferred her address to Virginia

with the United States Postal Service. Mother registered for and began using Women, Infants, and

Children (WIC) benefits offered in Virginia. She transferred the child’s medical records to

Virginia. After about two weeks in Virginia, however, mother decided that she was not going to

stay. Her decision was apparently triggered by father discussing a joint custody arrangement.

Mother returned to Vermont with the child on August 9, 2016, and she testified that she intended

to stay in Vermont. On August 10, 2016, father filed an action in Virginia, asking the court to

determine custody and visitation. On September 9, 2016, the Virginia district court determined

that Virginia was the child’s “home state” and that it had jurisdiction over her. It awarded custody

to father. Mother turned the child over to Father as ordered and appealed the Virginia order, raising

a jurisdictional issue. Under Virginia law, a circuit court conducts a de novo review of the district

court’s custody ruling.

       ¶ 11.   On September 12, 2016, mother also filed a parentage action in Vermont, asking

the Vermont court to determine custody and visitation. The Vermont court issued an order

indicating that a hearing would be scheduled to confer with the Virginia court on the jurisdictional

issue. See 15 V.S.A. § 1068(a) (“A Vermont court may communicate with a court in another state

concerning a proceeding arising under this chapter”); id. § 1076(b) (providing that court must

communicate with court of other state “[i]f the court determines that a child custody proceeding

has been commenced in a court in another state having jurisdiction substantially in accordance

with this chapter”). On October 4, 2016, the Virginia court and a Vermont court held a joint

hearing, with the Virginia court conducting a de novo review of the ruling below. The parties were

present in Virginia with counsel, and counsel was also present in Vermont. Each party testified

and submitted evidence.

       ¶ 12.   At the close of the hearing, the Virginia court and the Vermont court conferred off

the record. The Virginia court determined on the record that no state qualified as the child’s home

                                                 6
state. It found, based on the evidence described above, that mother had moved to Virginia with

the intention of making it her ongoing residence. It explained that mother had taken significant

steps including accessing benefits and changing her mailing address, and that this therefore was

not simply a temporary absence from Vermont. See In re A.W., 2014 VT 32, ¶ 21 (rejecting

argument that parent’s time spent in Vermont was merely a “temporary absence” from New York

where parent brought child to Vermont with specific intent to reside there, and took additional,

affirmative steps to establish residency in Vermont, including applying for welfare benefits and

agreeing to follow safety plan). Instead, the court found that it was a formal and at that time bona

fide move to relocate to Virginia and that mother intended to and did take up residence in Virginia.

The court thus found that there was no home state, that there were significant ties and information

and evidence available in Virginia with regard to the child’s care and welfare going forward, and

that Virginia had jurisdiction to decide the custody matter. Given the Virginia court’s decision,

the Vermont court made no objection on the record and dismissed the parentage action filed in

Vermont.

       ¶ 13.   Mother asked the Vermont court to reconsider its dismissal order, and the court

denied her request. It rejected mother’s assertion that the Vermont court must conduct its own

analysis and make express findings of fact as to the child’s home state pursuant to 15 V.S.A.

§ 1071(a). It found that this would contradict the primary purpose of the UCCJEA, which is to

avoid a jurisdictional contest between states. The court explained that § 1071 applied only when

“a Vermont court has jurisdiction to make an initial child custody determination.” (Emphasis

added.) Section 1073, the court explained, addressed the court’s “[j]urisdiction to modify [a]

determination.” The court concluded that mother essentially was seeking a “modification” of the

existing Virginia custody order by asking the court to change, replace, and/or supersede the

Virginia district court order giving father custody. In short, the court found that § 1071 and § 1073



                                                 7
must be read together and § 1071 could not apply if an initial determination had already been

made, which was the case here.2

       ¶ 14.   The court also found it appropriate to dismiss the case without making specific

findings of fact pursuant to § 1076(b), the simultaneous proceeding provision. It noted that this

provision did not require the court to make formal findings of fact. The court thus concluded that

it need not make specific findings of fact under a § 1071 analysis because it had determined that a

Virginia court had held that it had continuing, exclusive jurisdiction. The court thus declined to

reconsider its decision dismissing the Vermont case. This appeal followed.

                                     III. Arguments on Appeal

       ¶ 15.   On appeal, mother appears to reassert her position that a § 1071 analysis is required.

She argues that Vermont is the child’s “home state,” and that her move to Virginia was a

“temporary absence,” which did not undermine Vermont’s status as the child’s home state. In

making these arguments, she wars with the Virginia court’s findings of fact and that court’s

conclusion. Mother also asserts that the Virginia court erred in concluding that the child and at

least one parent had a significant connection with the Commonwealth of Virginia. Mother

maintains that given the child’s tenuous connection to Virginia, the Vermont court erred in finding

that Virginia substantially conformed to the UCCJEA. Additionally, mother asserts that the court

erred in considering her parentage action as seeking a “modification” of an existing order, rather

than analyzing the case under the “simultaneous proceedings” provision in § 1076. Finally, mother




       2
          The court also concluded that because § 1073 applied, § 1076(c) applied as well. This
provision does not appear applicable as, according to the UCCJEA Editor’s Notes, it “concerns
the problem of simultaneous proceedings in the State with modification jurisdiction and
enforcement proceedings under Article 3.” UCCJEA Editor’s Notes § 206. This case does not
involve simultaneous modification and enforcement proceedings, so this provision does not apply.
The court’s decision did not turn on its analysis of § 1076(c), and any error arising from the court’s
reference to this section is harmless.
                                                   8
argues that the Virginia court and the Vermont court should not have deliberated off-the-record at

the close of the joint hearing.

       ¶ 16.   We review the court’s jurisdictional ruling under the UCCJEA de novo, and “[a]ny

factual findings by the court underlying its ruling are reviewed for clear error.” In re A.W., 2014
VT 32, ¶ 17. We conclude that dismissal of the Vermont parentage action was appropriate here.

Virginia, where the proceedings first commenced, determined that the child had no “home state”

and that “the child and the child’s parents, or the child and at least one parent or a person acting as

a parent, had a significant connection with the Commonwealth other than mere physical presence;

and substantial evidence is available in the Commonwealth concerning the child’s care, protection,

training, and personal relationships.” Va. Code Ann. § 20-146.12; see also 15 V.S.A. § 1071(a)(2)

(providing similar definition with respect to “[i]nitial child custody jurisdiction”). Because mother

had also initiated a proceeding in Vermont, the Vermont court consulted with the Virginia court,

and implicitly found that Virginia had assumed jurisdiction consistent with the UCCJEA. While

the Vermont court should have made express findings to support its conclusion that Virginia had

assumed jurisdiction consistent with the UCCJEA, the record here amply supports the court’s

decision. The proceedings unfolded as contemplated by the UCCJEA.

       ¶ 17.   At the time mother filed her Vermont action, there was an action already pending

in Virginia. The UCCJEA makes clear, with an exception not relevant here, that a Vermont court

cannot exercise its jurisdiction if “a proceeding concerning the custody of the child has been

commenced in a court of another state having jurisdiction substantially in conformity with this

chapter.” Id. § 1076(a) (emphasis added). Father commenced proceedings in Virginia on August

10, 2016, by filing his custody action. See id. § 1061(5) (defining “commencement” as “the filing

of the first pleading in a proceeding”). This carries out the “first-in-time” rule embodied in the

simultaneous proceedings provision, 15 V.S.A. § 1076. This rule, which prohibits a state from

exercising jurisdiction if a custody action is pending in another state, is “designed to prevent

                                                  9
jurisdictional squabbles by limiting the court’s jurisdiction to act in certain custody matters.” In

re C.A.D., 839 P.2d 165, 172 (Okla. 1992). As a California court explained, the law requires:

               that where . . . [for example,] a California court is presented with a
               child custody proceeding and is informed that a court of another
               state already may have exercised jurisdiction, the proper inquiry is
               not whether California could exercise jurisdiction, but whether the
               first-in-time court’s exercise of jurisdiction was in accordance with
               the UCCJA . . . and the [Parental Kidnapping Prevention Act], and
               whether that court continues to exercise jurisdiction.

In re Marriage of Zierenberg, 16 Cal. Rptr. 2d 238, 241-42 (Ct. App. 1992) (emphasis added). As

previously noted, the UCCJEA carries forward the “first-in-time” rule under the prior law.

       ¶ 18.   We reach the same conclusion here. Because a proceeding had been commenced

in Virginia, the Vermont court first needed to determine “if, at the time of the commencement of

the proceeding, a proceeding concerning the custody of the child ha[d] been commenced in a court

of another state having jurisdiction substantially in conformity with this chapter.” 15 V.S.A.

§ 1076(a).3

       ¶ 19.   As set forth above, the Virginia court assumed jurisdiction initially as the child’s

“home state.” After a de novo review, it retained jurisdiction on a different basis, concluding that:

(1) the child had no home state and that the child and father had a significant connection with

Virginia other than mere physical presence; and (2) substantial evidence was available in Virginia

concerning the child’s care, protection, training, and personal relationships. See Va. Code Ann.

§ 20-146.12; see also 15 V.S.A. § 1071(a)(2) (similar provision). The Virginia court made

numerous findings in support of its decision.



       3
          While the court erroneously considered mother’s filing as an attempt to modify Virginia’s
decision to award custody to father, the error was harmless. The court’s ultimate conclusions—
that it was not required to conduct a § 1071 analysis to determine if it had “jurisdiction to make an
initial child custody determination,” and that it lacked jurisdiction to adjudicate the child’s
custody—are true whether mother’s filing was construed under the modification provision, or,
correctly, under the simultaneous proceeding provision. The court considered both statutory
provisions in reaching its decision.
                                                 10
        ¶ 20.   Because this fell within the “simultaneous proceedings” provision of the UCCJEA,

the Vermont court should have made express findings and an express conclusion that a child

custody proceeding had “been commenced in a court in another state having jurisdiction

substantially in accordance with this chapter.” 15 V.S.A. § 1076(b). Indeed, father submitted

proposed findings and conclusions to this effect with the court. But the court declined to make

any findings on this issue. Nonetheless, we find the error harmless here. It is evident that the

Vermont court concluded that Virginia assumed jurisdiction substantially in conformance with the

UCCJEA, particularly given that it participated in the Virginia hearing, conferred with the Virginia

court, and it was present for the Virginia court’s findings as to basis for the exercise of its

jurisdiction under the UCCJEA. Had it concluded otherwise, it would not have dismissed the case.

See id. (stating that Vermont must dismiss its proceeding unless “the court of the state having

jurisdiction substantially in accordance with this chapter” determines “that the Vermont court is a

more appropriate forum”).

        ¶ 21.   Moreover, the record evidence overwhelmingly supports the trial court’s

conclusion that the Virginia court assumed jurisdiction substantially in conformance with the

UCCJEA. See In re C.A.D., 839 P.2d at 172 (to determine if out-of-state court was exercising

jurisdiction substantially in conformance with UCCJA, court reviewed allegations made in out-of-

state custody proceeding). Indeed, the Virginia court’s ultimate assumption of jurisdiction is

consistent with our own case law. See, e.g., In re A.W., 2014 VT 32, ¶ 21 (concluding that child

had no “home state” where child had lived in New York and Vermont, but that Vermont would

assume jurisdiction where parent brought child to Vermont with specific intent to reside there, and

took additional, affirmative steps to establish residency in Vermont, including applying for welfare

benefits and agreeing to follow safety plan, demonstrating that Vermont’s ties to matter were

sufficient to exercise jurisdiction).



                                                11
       ¶ 22.   Mother does not deny that when she relocated to Virginia with the child, she

intended for them to reside there indefinitely. She does not dispute that she signed a one-year lease

for an apartment where she planned to live with the child, transferred one job and took a second

job, and otherwise relocated her and the child’s lives to Virginia. Although she and the child only

lived in Virginia for about two weeks before father commenced the Virginia proceeding, the child

had only lived in Vermont for about six weeks before that. During much of that time, mother was

planning their move to Virginia. Given this uncontroverted evidence, the trial court could not have

concluded that the Virginia court unreasonably determined that the child’s time in Virginia was

not a mere temporary absence from Vermont and that the child had no home state.

       ¶ 23.   Likewise, the record clearly supports the trial court’s implicit conclusion, based on

this evidence, that the Virginia court reasonably asserted “significant connection” jurisdiction.

Virginia was not required, as argued by mother, to find that it had the most significant connection

to assume jurisdiction; rather, the plain language of the statute requires that it find only that “the

child and the child’s parents, or the child and at least one parent or a person acting as a parent,

have a significant connection with this Commonwealth other than mere physical presence.” Va.

Code Ann. § 20-146.12 (emphasis added); see also 15 V.S.A. § 1071(a)(2)(A) (similar provision).

The evidence, recited above, supports that conclusion here. See In re A.W., 2014 VT 32, ¶ 23

(reviewing whether “there [were] sufficient family connections and evidence” to support

Vermont’s assumption of jurisdiction under UCCJEA as state having a “significant connection”

to child and parent).

       ¶ 24.   Mother cites Rocissono v. Spykes, 170 Vt. 309, 749 A.2d 592 (2000), asserting that

we should consider, as in that case, whether the Virginia court’s decision is entitled to full faith

and credit. Rocissono involved the enforcement of another state’s custody order, covered by a

separate provision in the law that explicitly references full faith and credit. It does not control our

analysis here because mother was not seeking to enforce an out-of-state order. Cf. 15 V.S.A.

                                                  12
§ 1092(a) (“A Vermont court shall accord full faith and credit to an order issued by another state

and consistent with this chapter which enforces a child custody determination by a court of another

state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so

under subchapter 2 of this chapter.”). The court engaged in the appropriate analysis here.

       ¶ 25.      Finally, we reject mother’s assertion that the trial court committed reversible error

by conferring off the record with the Virginia court after the presentation of evidence and

argument. Mother relies on 15 V.S.A. § 1068(b) and (d), which require that communications

between courts on matters other than scheduling and similar matters may include the parties and

must be on the record. Mother asserts that this conversation must be classified as substantive, and

it was improper because each judge was required to make an independent determination based

upon the facts.

       ¶ 26.      The trial court’s conference with the Virginia court out of the presence of the

parties, after they had the opportunity to present facts and legal arguments, was consistent with the

requirements of 15 V.S.A. § 1068(a) and (b) (providing that “Vermont court may communicate

with a court in another state concerning a proceeding arising under this chapter,” and it “may allow

the parties to participate in the communication;” “[i]f the parties are not able to participate in the

communication, they shall be given the opportunity to present facts and legal arguments before a

decision on jurisdiction is made”). Although the Vermont court was ultimately required to make

its own independent determination as to whether the Virginia court’s assertion of jurisdiction

substantially complied with the UCCJEA, the statute expressly contemplates the possibility that

courts may communicate outside the presence of the parties.

       ¶ 27.      The court’s failure to preserve the communications on the record, on the other hand,

may be error. See 15 V.S.A. § 1068(d) (providing that except as to communications between

courts concerning schedules, calendars, and similar matters, record shall be made of

communication between courts and parties shall be notified of and granted access to record). The

                                                   13
decision to deliberate off-the-record deprives this Court of any opportunity to review the

deliberation process. Mother, however, failed to preserve her objection to the trial court’s failure

to record its communications with the Virginia court. See Bull v. Pinkham Eng’g Assocs., 170
Vt. 450, 459, 752 A.2d 26, 33 (2000) (“Contentions not raised or fairly presented to the trial court

are not preserved for appeal.”). Father’s counsel suggested after the close of evidence that the

judges jointly confer off the record before issuing their respective decisions. Mother did not object.

Had mother timely objected, the trial court would have had an opportunity to correct its proposed

process. See, e.g., In re Entergy Nuclear Vt. Yankee, LLC, 2007 VT 103, ¶ 9, 182 Vt. 340, 939
A.2d 504 (“The purpose of the [preservation] rule is to ensure that the original forum is given an

opportunity to rule on an issue prior to our review.” (quotation omitted)). It is evident, moreover,

that the parties were “given the opportunity to present facts and legal arguments before a decision

on jurisdiction [was] made.” 15 V.S.A. § 1068(b).

       Affirmed.

                                                FOR THE COURT:



                                                Associate Justice




                                                 14